--------------------------------------------------------------------------------

EXHIBIT 10.2
Consulting Agreement
 
Recitals
 
CONSULTING AGREEMENT entered into this 18th day of January 2011, by and between
Seafarer Exploration Corp. (the "Company"), and Frank Heidel ("Consultant").
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas as to assist Seafarer with its shipwreck exploration and recovery
operations.
 
WHEREAS, in consideration for the Services. the Company shall pay the Consultant
upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. Provision of Services
Duties of Consultant. The Consultant will provide such services and advice to
the Company so as to assist the Company with its exploration and recovery
operations as a non-diver Operations Management Consultant. Specifically.
Consultant will review daily and weekly operating plans, assist in overseeing
Seafarer's operations, review and record potential artifact locations and
coordinates and perform other services as requested by Company. Consultant will
report directly to the CEO of Seafarer in connection with performances of the
services. Nothing contained herein constitutes a commitment on the part of the
Consultant to find an acquisition target for the Company or, if such target is
found, that any transaction will be completed. This Agreement is not a contract
for listing services, and nothing in this Agreement will require the Consultant
to negotiate on behalf of the Company with corporations that are involved with
listings or making a market in corporate securities in the OTC markets.
Consultant would undertake such services under the direction of Kyle Kennedy,
Company CEO.
 
1.1 Duties Expressly Excluded
Duties Expressly Excluded. This Agreement expressly excludes the Consultant from
providing public relation services to the Company inclusive of but not limited
to (i) direct or indirect promotion of the Company's securities; (ii) assistance
in making of a market in the Company's securities. The Consultant shall not have
the power of authority to bind the Company to any transaction without the
Company's prior written consent.

 
Page 1 of 8

--------------------------------------------------------------------------------

 



 
Consulting Agreement
 
2.       Compensation, Term and Termination
The Company shall compensate the Consultant issuing 600,000 shares of restricted
common stock (the "Shares") to Consultant. The Shares will vest according to the
following schedule:
 
A)      February 2011 - 50.000
B)      March 2011 - 50,000
C)      April 2011 - 100,000
D)      May 2011 - 100,000
E)      June 2011 - 100,000
F)      July 2011 - 100,000
G)      August 2011 - 100.000
 
These Shares will be issued upon the execution of this Agreement. In the event
that this Agreement is terminated for any reason prior to the Termination Date
Consultant agrees to return to Company for cancellation any portion of the
Shares that have not vested. Should the Consultant's services be needed after
the Termination Date from the execution of this agreement. a new agreement will
be created to reflect the scope of services required and term of services
provided. The term of this Agreement shall commence on the date it is executed
by all parties and shall continue until completion of the Services and effect
until August 31, 2011 (the "Termination Date") as defined herein. If Company and
Consultant agree in writing to extend this agreement from September 1, 2011
through December 31. 2011 then Parties will agree to the amount of restricted
common stock at that time.
 
2.1 No Past Compensation Owed
Person or business name acknowledges and agrees that Seafarer has paid him/her
in full for any and all services that he had previously provided to Seafarer
during the time that he was the President of Seafarer. More specifically
Seafarer does not owe Person or business name any consideration, fees, or
compensation, including stock based compensation, of any kind for any services
that Person or business name provided to Seafarer prior to the execution of this
Agreement.
 
3.       Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and proposals, and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"), shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company. Consultant further agrees to and does hereby assign, transfer,
and convey to the Company all of Consultant's right, title and interest in and
to the Products, and in connection therewith, to execute and deliver such
documents and take other steps, in order to enable the Company, in its sole
discretion, to obtain grants of patent and registration of copyright and
trademark, both domestic and foreign, in connection with the Products.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 

Consulting Agreement
 
4.       Non-Circumvention
Frank Heidel agrees that all third parties introduced to him/her by Seafarer
represent significant efforts and working relationships that are unique to, and
part of, the work product and intellectual capital of Seafarer. Therefore.
without the prior specific written consent of Seafarer, Frank Heidel agrees to
refrain from conducting direct or indirect business dealings of any kind with
any third party so introduced by Seafarer, with the exception of third parties
with which Frank Heidel has previously had a formal business relationship, for a
period of three (3) years from Effective Date of this Agreement.
 
5.       Confidentiality and Non-Disclosure
 
 
a)
Frank Heidel acknowledges that Seafarer is a publicly traded company whose
shares are traded on the Over-the-Counter Bulletin Board under the ticker symbol
SFRX. Frank Heidel has received or may receive in the future material non-public
information from Seafarer. Frank Heidel agrees that he will hold in strict
confidence and not disclose to any third parties any material non-public
information received from Seafarer. except as approved in writing by the CEO of
Seafarer. Frank Heidel additionally agrees that he will use the non-public
information that it receives from Seafarer for lawful purposes only.

 
 
b)
Frank Heidel shall treat as confidential and will not ever disclose under any
circumstances to any third party any information that he becomes aware of during
his business relationship with Seafarer pertaining to but not limited to any and
all of Seafarer's financial information, bank account information, access codes,
investors, shareholder lists, shipwreck site(s), treasure maps, proprietary
data, intellectual properties, agreements, capabilities, specifications,
business strategies, information regarding existing and future technical,
business and marketing plans and product strategies, passwords. and the identity
of actual and potential customers and suppliers (hereinafter collectively
referred to as "Confidential Information"). Confidential Information may be
written, e-mail, hard copies of documents, oral, recorded, or contained on tape
or on other electronic or mechanical media.

 
 
c)
Frank Heidel represents and warrants that he will not disclose any Confidential
Information whatsoever to any third party. Frank Heidel will be deemed to have
been in a fiduciary relationship of confidence with respect to the Confidential
Information disclosed to its by Seafarer, and Frank Heidel shall hold the
Confidential Information in strict confidence and will never disclose such
Confidential Information to any third (3rd) party or to use it for any purpose
other than as specifically authorized by Seafarer in writing.

 
 
d)
No copies of the Confidential Information shall be retained by Frank Heidel

 
 
Page 3 of 8

--------------------------------------------------------------------------------

 

Consulting Agreement
 
 
e)
Seafarer shall be deemed to be the owner of all Confidential Information.

 
 
f)
Frank Heidel specifically acknowledges that the unauthorized disclosure. use or
disposition of such Confidential Information by any third party could cause
irreparable harm and significant injury to Seafarer's business. which may be
difficult to ascertain. Accordingly, in the event of any breach by Frank Heidel
of this Agreement involving confidentiality then Frank Heidel shall immediately
be in violation of this Agreement and shall be liable for an immediate
imposition of an injunction against him, in addition to any other remedies that
may be available to Seafarer at law or in equity.

 
                     g)
Frank Heidel shall indemnify and hold Seafarer completely harmless against any
and all liability, actions, claims, demands, liens, losses. damages, judgments
and expenses, including reasonable attorneys' fees that may arise from the
unauthorized disclosure or use of Confidential Information by Frank Heidel.

 
6.       Severability
In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect. such invalidity,
illegality or unenforceability shall not affect any other provision hereof.
 
7.       Independent Contractor
This Agreement shall not render Frank Heidel an employee. partner, agent of, or
joint venture partner with Seafarer for any purpose. Seafarer shall not be
responsible for withholding taxes with respect to Frank Heidel compensation
hereunder and Frank Heidel will be solely responsible for any and all local,
state and/or federal tax obligations. Frank Heidel agrees to hold Seafarer
harmless for any expenses, liabilities or obligations of any type concerning
taxes or insurance. Frank Heidel shall have no claim against Seafarer hereunder
or otherwise for vacation pay, sick leave, retirement benefits, social security,
worker's compensation, health or disability benefits, unemployment insurance
benefits, or employee benefits of any kind. In his capacity as an independent
contractor. , Frank Heidel will exclusively control and direct his own time and
choose which days and specific hours that he performs Services for Seafarer and
he has the sole right to control and direct the means, manner, and method by
which he renders the Services to Seafarer. Frank Heidel acknowledges that he has
never been an employee of Seafarer and Frank Heidel also specifically
acknowledges that he has provided services to Seafarer on an independent
contractor basis at all times during his business relationship with Seafarer,
including prior to the Effective Date of this Agreement.
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 



 
Consulting Agreement
 
8.       No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.
 
9.       General Release and Waiver of Claims by Heidel
Frank Heidel does hereby remise, release, and forever discharge Seafarer,
Seafarer's agents, officers, directors, consultants, advisors, affiliates,
employees, assigns. administrators. controlling persons and personal
representatives, of and from all. and all manner of, actions, causes of action,
suits, proceedings, debts, dues, contracts. judgments, damages, claims, and
demands whatsoever in law or equity, which Frank Heidel ever had, now has, or
which Frank Heidel's heirs, executors, administrators or personal
representatives hereafter can, shall, or may have for or by reason of any
matter, cause, or thing whatsoever arising out of Frank Heidel's past, present,
or future business dealings with Seafarer or this Agreement; or in any way
arising out of the provision of services to Seafarer by Frank Heidel.
 
10.    No Lawsuits
Frank Heidel represents and warrants to Seafarer that he/she has never filed or
submitted any complaints, charges or lawsuits of any kind with any court,
governmental or administrative agency or arbitrator against Seafarer or any of
Seafarer's past or present officers, directors, consultants, advisors,
affiliates, employees, assigns, administrators, attorneys, agents, advisors.
consultants, subsidiaries, related parties and personal representatives.
 
(ii) may be amended or modified only by a writing executed by the party against
whom enforcement is sought; (iii) shall inure to the benefit of and be binding
upon the respective heirs. administrators, personal representatives, successors
and assigns of the parties hereto; and (iv) shall be governed by and construed
in accordance with the laws of Florida
 
11.    Compliance with Archaeological Guidelines
Consultant has been provided with a copy of Florida Archaeological Guidelines.
Consultant Agrees to Comply with Florida Archaeological Guidelines at all times
while he is performing the Services.
 
12.    Compliance with Environmental Permits
Consultant acknowledges that Seafarer is required to adhere to the conditions
contained in various environmental permits. Consultant acknowledges that he has
been provided with a copy of both of these permits. Consultant agrees that
he/she will become familiar with the conditions of the permits describe above
and will abide by all of the conditions contained in the permits while
performing the Services. Consultant further agrees to proceed using good
judgment and extreme caution while performing the Services so as to not cause
any environmental harm and to avoid any injury to all reefs, reef-like
structures. turtles, turtle nests, manatees, sea grasses, ect. Consultant
acknowledges that the liability for any damage done to the environment arising
from his/hers actions will be the sole responsibility of Consultant and not that
of Company.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 



 
Consulting Agreement
 
13.     Expenses
Company shall reimburse Consultant for all approved reasonable out-of-pocket
expenses incurred in connection with the performances of the Services.
Out-of-pocket expenses may include travel (including meals, gas, mileage, and
lodging), cellular telephone, presentation materials, miscellaneous fees, ect,
The Company must approved all reimbursable expenses in advance in writing.
 
14.     Insurance  
Consultant warrants and requests that he will provide his own insurance to cover
claims of injury or death to himself or any other person or property while he is
performing the Services.
 
15.     Ownership of Media Rights
Consultant agrees that all ancillary media rights, including but not limited to:
publicity, movies, video, television, literary, and replica rights with respect
to the discovery of any items by the Company are exclusively the property of
Company.
 
16.     Voluntary Assumption of Risk
Consultant acknowledges that the Services that he is required to perform under
this Agreement include inherent dangers, including the risk of serious bodily
injury and/or death. Consultant understands, assumes and accepts all risks
associated with the performance of the Services and herby releases Company from
any liability whatsoever related to the performance of the Services.
 
17.     Construction of Agreement
The parties hereto agree that in construing the terms of this Agreement, it
shall be construed as if prepared by an independent third party.
 
18.     Termination
The Company may terminate this Agreement at any time by providing a written
notice to Consultant. Consultant may terminate this Agreement at any time by
providing a written notice to Company. Upon termination of this Agreement, the
provisions of this Agreement which by their nature have continuing effect shall
survive in effect and continue in effect and shall inure to the benefit of and
be binding upon the parties, their legal representatives, successors, heirs and
assigns.
 
19.     Full and Entire
This Agreement contains the entire agreement of the Parties hereto with respect
to the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written, with respect to the subject matter herein.
 
20.    Modification
May be amended or modified of this agreement only by a writing executed by the
party against whom enforcement is sought.
 
 
 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
Consulting Agreement


 
21.      Drafting
Each Party acknowledges that it/he/she has adequate opportunity to review and
comment upon this Agreement, has been advised of its rights to have its own
independent counsel review this Agreement, and familiar with its terms.
 
22.     Waiver
No waiver of any right or obligation of the Parties under this Agreement shall
be effective unless made in writing, specifying such waiver, and is executed by
the Party against whom such waiver is being forced. A waiver by the other Party
hereto of any of its rights under this Agreement on any occasion shall riot be a
part to the exercise of the same right on any subsequent occasion or of any
other right at any time.
 
23.     Successors and Assigns
This Agreement shall inure to the benefit of and be binding upon the respective
legal representatives, assigns, and successors in interest of Seafarer
Exploration Corp. The Consultant, Frank Heidel, shall not have the right to
assign, delegate, or otherwise transfer any duty or obligation to be performed
by it hereunder to any person or entity, nor assign or transfer any rights
hereunder.
 
24.      Notices
Any notices required or permitted to be given hereunder shall be in writing and
shall be mailed or otherwise delivered in person at the address of such Party
set forth above or to such other address, as the Party shall have furnished in
writing to other Party.
 
25.     Partial invalidity
If any portion of this agreement shall be held invalid or void, the remainder of
this Agreement shall not be affected but such portion shall be deemed modified
to the extent necessary to render such provision enforceable under the law, and
the Agreement shall remain valid and enforceable as so modified. In the event
that the provision may not be modified in such a way as to make it enforceable,
the Agreement shall be construed as if the portion so invalidated was not part
of this Agreement.
 
26.     Governing Law
This Agreement shall be construed under and governed by the laws of the State of
Florida. Both parties agree that the sole venue for litigation of any dispute
arising under this Agreement will be in Hillsborough County. Tampa. Florida.
 
27.     Advice of Counsel
Each party acknowledges that, in executing this Agreement, such Party has had
the opportunity to seek the advice of independent legal counsel, and has read
and understood all of the terms and provisions of this Agreement. This Agreement
shall not be construed against any Party by reason of the drafting or
preparation hereof.
 
28.     Section Headings
The section headings contained hereunder are for the purposes of convenience
only and are not intended to define or limit the context of said section.
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 



 
Consulting Agreement
 
29.      Further Assurances
Frank Heidel hereto shall cooperate and shall take such further action and shall
execute and deliver such further documents as may be reasonably required by any
other party in order to carry out the provisions and purposes of this Agreement.
 
30.     Survival
The Confidentiality and Non-Disclosure agreement shall survive the termination
and/or expiration of this Agreement and/or Consultant's performance of Services
for Seafarer Exploration Corp., for any reason.
 
IN WITNESS WHEREOF. the parties hereto have executed this Consulting Agreement
as of the date and year first above written.
 
CONSULTANT:
 
/s/ Frank Heidel 

--------------------------------------------------------------------------------

Name: Frank Heidel
 
COMPANY:
 
/s/ Kyle Kennedy 

--------------------------------------------------------------------------------

Kyle Kennedy CEO
 
Seafarer Exploration Corp.
 
Page 8 of 8
 

--------------------------------------------------------------------------------